DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,253,154 to McMahan.
McMahan ‘154 teaches limitations for a “fastener system” – as shown and described, “for securing a component to a structure” – although functionally recited as an intended use with additional unclaimed elements, reference discloses same with respect to use with securing 94 to 18, “comprising: a pin portion having a head and a shaft” – including 134, “and a clip portion” – 46, “having a head engagement flange” – the flange having 90, “and a retainer flange” – including the upstanding portion of 82 as shown in Fig 4, “configured to receive a fastener that extends along a first axis” – as shown with respect to 60, “the clip portion further including a connecting member with a first lengthwise end and a distal second lengthwise end” – including a central bridging portion of 74, “the head engagement flange attached to the connecting member adjacent the first lengthwise end” – as shown, “the retainer flange attached to the connecting member adjacent the second lengthwise end” – as shown, “the head engagement flange extending outwardly lateral from the connecting member in a first lateral direction” – downward as shown, “and the retainer flange extending outwardly lateral from the connecting member in a second lateral direction, opposite the first lateral direction” – upward as shown, “wherein the clip portion and the pin portion are configured for engagement with one another in an engaged position, and in the engaged position the pin portion shaft extends along a second axis non-parallel to the first axis” -  as shown and described.
As regards claim 2, reference teaches further limitation of “wherein in the engaged position the pin portion shaft extends along a second axis substantially perpendicular to the first axis” – as shown and described. 
As regards claim 5, reference teaches further limitation of wherein the clip portion and the pin portion are configurable in a non-engaged position, wherein the clip portion is rotatable from a first position in the engaged position to a second position in the non-engaged position, wherein in the non-engaged position the pin portion is unrestrained by the clip portion” – One of ordinary skill in the art would recognize that the prior art elements are inherently able to be configured as recited as occurs when 134 is loosened from a fully restrained ‘tight’ position to an rotationally unrestrained ‘loose’ position and/or ‘disconnected position’ by its rotation in an unthreading direction relative to 46.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14, 15, 17, and 18 are allowed.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive since amended claim 1 does not include all limitations of a claim previously indicated to be allowable.  A further consideration of the amended claims and prior art indicates claim 1 for example is not allowable at this time for the reasons noted herein above.  Otherwise, it is noted with respect to claim 4 and 14 for example that although the pin 134 of McMahan ‘154 is disclosed to be a screw that may be tightened with respect to 74, the arrangement does not prevent relative rotation of the screw 134 to become untightened as intended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677